Filed 1/26/16 P. v. Gil CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B263574
                                                                        (Super. Ct. No. VA120910-01)
    Plaintiff and Respondent,                                                 (Ventura County)

v.

MANUEL GIL,

    Defendant and Appellant.



                   Manuel Gil appeals an April 9, 2015 order continuing his Post Release
Community Supervision (PRCS) after the court that sentenced him (Los Angeles County
Superior Court) granted Proposition 47 relief and found that appellant was no longer
                                                                        1
subject to PRCS. (Pen. Code, § 1170.18, subd. (g)). We reverse on the ground that the
Ventura County Superior Court lacked jurisdiction to reinstate or continue appellant's
PRCS.
                                                Procedural History
                   In 2011, appellant was sentenced to two years state prison after pleading
guilty to receiving stolen property (§ 496, subd. (a)) and possession of a controlled
substance (Health & Saf. Code, § 11377, subd. (a)) in Los Angeles County Superior
Court Case Number VA12091001. For sentencing purposes, Los Angeles County was

1
    All statutory references are to the Penal Code unless otherwise stated.
the "committing court." Appellant was also convicted in Orange County (the non-
committing court) for second degree burglary and drug and theft offenses. (Orange
County Super. Ct. Case No. 11NF0337).
              On August 2, 2012, the California Department of Corrections and
Rehabilitation released appellant from prison and placed him on PRCS for a period not
exceeding three years. (§ 3450 et seq.) PRCS supervision was transferred from Los
Angeles County to Ventura County where appellant resided. (§§ 3003, subd. (a); 3460,
subd. (c).) Ventura County Probation Department became the "receiving" supervising
agency for purposes of PRCS supervision. (§ 3460, subd. (a); see Couzens et al., Cal.
Practice Guide, Sentencing California Crimes (The Rutter Group 2015) § 11:64, p. 11-
99.)
              On March 13, 2014, the Ventura County Superior Court issued a bench
warrant after appellant violated PRCS. Appellant filed a petition for Proposition 47 relief
which was granted by the Los Angeles County Superior Court on March 19, 2014. The
Los Angeles County Superior Court found that appellant had "completed" his sentence,
and designated the felony conviction as a misdemeanor conviction, and terminated
                   2
PRCS supervision. (§ 1170.18, subd. (g).)
              On April 9, 2015, appellant was arraigned in Ventura County on the
warrant. Appellant argued that the PRCS warrant was no longer valid because the Los
Angeles County Superior Court had granted Proposition 47 relief and recalled the
sentence. The Ventura County Superior Court denied appellant's request to terminate
PRCS and ordered appellant to report to the Ventura County Probation Department.

2
 Proposition 47 reclassifies certain nonviolent theft and drug offenses from felonies to
misdemeanors. (§ 1170.18.) It applies to all defendants (1) who have cases pending, (2)
who are on probation or parole, or (3) who have completed their sentences. Eligible
defendants may petition the sentencing court to have their offenses declared
misdemeanors and be resentenced. (Cal. Criminal Law Procedure and Practice (Cont.
Ed. Bar 2015) § 5.29C, p. 1043.)




                                             2
              On April 15, 2015, Ventura County Probation Department filed a petition
to revoke and reinstate appellant's PRCS. (§ 3455, subd. (a).) In an April 24, 2015
memo, probation requested that the superior court designate the Orange County case
(Case No. 11NF0337) as the controlling case for purposes of PRCS and continue PRCS.
Granting the request, the superior court revoked and reinstated appellant's PRCS.
                                 Proposition 47 Jurisdiction
              Appellant contends that the Ventura County Superior Court exceeded its
jurisdiction in reinstating and continuing PRCS after Los Angeles County Superior Court
granted Proposition 47 relief. We agree.
              After appellant was released from prison and placed on PRCS, Los Angeles
County transferred appellant's PRCS to Ventura County, appellant's place of residence.
(§ 3460, subd. (b).) "Penal Code § 3460 establishes a process for the transfer by the
supervising agency once the agency determines that the person no longer permanently
resides in that agency's county. The superior court is not involved in this process." (Cal.
Criminal Law Procedure & Practice, supra, § 47.5B, p. 1545.)
              Although the Ventura County Superior Court had jurisdiction to revoke,
continue, or terminate PRCS, Los Angeles County Superior Court had primary
                                            3
jurisdiction to grant Proposition 47 relief. (§ 1170.18, subd. (b); Couzens et al.,
Sentencing California Crimes, supra, § 11.64, p. 11-99.) Section 1170.18, subdivision
(a) required that appellant file the petition to recall the sentence "before the trial court that

3
  In probation cases, where the defendant is released on probation and the case is
transferred to a different county, "[t]he court of the receiving county shall accept the
entire jurisdiction over the case." (§ 1203.9, subd. (b).) In those cases, a petition for
Proposition 47 relief may be heard in the receiving county because the original
sentencing judge is no longer available as a matter of law. (§ 1170.18, subd. (l); Couzens
et al., Cal. Practice Guide, Sentencing California Crimes, supra, § 25.11.B., p. 25-88.)
  "The rule is different for persons on PRCS whose supervision is transferred under
section 3460. . . . There is a qualitative difference between the transfer of the case for
purposes of [PRCS] supervision, and transfer of the 'entire jurisdiction over the case'
between courts, as in section 1203.9. Likely, the [Prop. 47] petition for resentencing of a
person on PRCS must be filed in the original sentencing county." (Id., at p. at p. 25-89.)
(Ibid.)

                                                3
entered the judgment of conviction. . . ." Here the Los Angeles County Superior Court
recalled the sentence, designated the felony conviction as a misdemeanor conviction, and
terminated PRCS supervision.
             The Attorney General contends that Ventura County Superior Court had
authority to designate the Orange County conviction as the "committing offense" for
purposes of reinstating PRCS supervision. We reject the argument because there is no
evidence that appellant was released on PRCS to Orange County or that PRCS
supervision was transferred from Orange County to Ventura County. After Los Angeles
County Superior Court terminated PRCS, Ventura County lacked jurisdiction to reinstate
PRCS supervision nunc pro tunc. "[A] court cannot revive lapsed jurisdiction by the
simple expedient of issuing an order nunc pro tunc. [Citation.]" (In re Daoud (1976) 16
Cal. 3d 879, 882.)
             The April 9, 2015 order continuing PRCS is reversed with directions to
enter a new order that PRCS was terminated on March 19, 2015, by the Los Angeles
County Superior Court.
             NOT TO BE PUBLISHED.



                                         YEGAN, J.

We concur:


             GILBERT, P.J.


             PERREN, J.




                                            4
                                Charles W. Campbell, Judge

                           Superior Court County of Ventura

                          ______________________________


             Stephen Lipson, Public Defender, Michael C. McMahon, Chief Deputy,
Ashley Jones, Deputy Public Defender, for Appellant.


             Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Susan Sullivan
Pithey, Supervising Deputy Attorney General, Mary Sanchez, Deputy Attorney General,
for Plaintiff and Respondent.




                                            5